         Case
         Case 1:21-cv-03636-VEC
              1:21-cv-03636-VEC Document
                                Document 9-1 Filed 07/30/21
                                         10 Filed  07/29/21 Page
                                                            Page 12 of
                                                                    of 45


                                                                                USDC SDNY
                                                                                DOCUMENT
 UNITED STATES DISTRICT COURT
                                                                                ELECTRONICALLY FILED
 SOUTHERN DISTRICT OF NEW YORK
                                                                                DOC #:
--------------------------------------x
                                                                                DATE FILED: 
                                      :
UNITED STATES OF AMERICA,
                                      :
                  Plaintiff,
                                      :                        JUDGMENT OF FORFEITURE
                -v.-
                                      :                        21 Civ. 3636 (VEC)

THE TANKER VESSEL KNOWN AS THE        :
“COURAGEOUS,” BEARING INTERNATIONAL
MARITIME ORGANIZATION NUMBER 8617524, :

                  Defendant-in-rem.                       :

--------------------------------------x

                WHEREAS, on or about April 23, 2021, the United States commenced an in rem

forfeiture action seeking the forfeiture of the Defendant-in-rem, by the filing of a Verified

Complaint for Forfeiture (the “Verified Complaint”). The Verified Complaint alleged that the

Defendant-in-rem is subject to forfeiture pursuant to Title 18, United States Code, Sections

981(a)(1)(A), 981(a)(1)(C) and 981(a)(1)(I);

                WHEREAS, notice of the Verified Complaint against the Defendant-in-rem (the

“Notice”) was posted on the official government internet site, www.forfeiture.gov, for at least 30

consecutive days, beginning on May 13, 2021, through June 11, 2021, and proof of such

publication was filed with the Clerk of this Court on July 29, 2021 (D.E. 7);

                WHEREAS, as set forth in Rule G(4)(a)(ii) and Rule G(5)(a)(ii), the notice of

forfeiture specified the Defendant-in-rem and the intent of the United States to forfeit and dispose

of the Defendant-in-rem, thereby notifying all third parties of their right to file a claim to adjudicate

the validity of their alleged legal interest in the Defendant-in-rem, within sixty days from the first

                                                   1
         Case
         Case 1:21-cv-03636-VEC
              1:21-cv-03636-VEC Document
                                Document 9-1 Filed 07/30/21
                                         10 Filed  07/29/21 Page
                                                            Page 23 of
                                                                    of 45




day of publication of the Notice on the official government internet site;

               WHEREAS, on or about April 27, 2021, the Government sent direct notice of the

Verified Complaint by Federal Express to the following:

               SWANSEAS PORT SERVICES PTE, LTD.
               60 PAYA LEBAR ROAD
               11 – 03, PAYA LEBAR SQUARE
               409051 SINGAPORE

               SWANSEAS MARITIME SERVICES S.A.
               24 Raffles Place
               #10-05 Clifford Centre
               Singapore 048621

               SWANSEAS MARITIME SERVICES S.A.
               60 Paya Lebar Road
               #09-36/37/38 Payar Lebar Square
               Singapore 409051

               New Eastern Shipping Co. Ltd.
               No. 99
               Ziqiang S. Road
               Guishan District
               Taoyuen City 333, Taiwan

               New Eastern Shipping Co. Ltd.
               Unit 1, 10 floor
               77 Xinpu 6th Street
               Taoyuan Dist.
               Taoyuan City, Taiwan

               New Eastern Shipping Co. Ltd.
               10 Anson Road
               #17-00 International Plaza
               Singapore 079903
               Tel: +65 6678-7628/7627

               Kwek Kee Seng
               BLK 637 CHOA CHU KANG NORTH 6 #04-243
               Singapore, 68037

               Courage Maritime S.A.

                                                 2
         Case
         Case 1:21-cv-03636-VEC
              1:21-cv-03636-VEC Document
                                Document 9-1 Filed 07/30/21
                                         10 Filed  07/29/21 Page
                                                            Page 34 of
                                                                    of 45




               18th Floor, 148 Electric Road
               North Point
               Hong Kong
               Tel: +852-5384-6318

               Courage Maritime S.A.
               60 Paya Lebar Road
               #09-36/37/38 Payar Lebar Square
               Singapore 409051

(the “First Noticed Parties”);

               WHEREAS, on or about May 25, 2021, the Government sent direct notice of the

Verified Complaint by Federal Express to the following:

               Courage Maritime S.A.
               18th Floor, 148 Electric Road
               North Point
               Hong Kong
               Tel: +852-5384-6318

               New Eastern Shipping Co. Ltd.
               No. 99
               Ziqiang S. Road
               Guishan District
               Taoyuen City 333, Taiwan

               New Eastern Shipping Co. Ltd.
               10 Anson Road
               #17-00 International Plaza
               Singapore 079903
               Tel: +65 6678-7628/7627

(the “Second Noticed Parties”);



               WHEREAS, the First Noticed Parties and the Second Noticed Parties are the only

individuals and/or entities known to the Government to have a potential interest in the Defendant-

in-rem; and


                                                3
         Case
         Case 1:21-cv-03636-VEC
              1:21-cv-03636-VEC Document
                                Document 9-1 Filed 07/30/21
                                         10 Filed  07/29/21 Page
                                                            Page 45 of
                                                                    of 45




                WHEREAS, no claims or answers have been filed or made in this action and no

parties have appeared to contest the action, and the requisite time periods in which to do so, as set

forth in Title 18, United States Code, Section 983(a)(4)(A) and Rule G of the Supplemental Rules

for Admiralty or Maritime Claims and Asset Forfeiture Actions, have expired;

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

               1.      The Defendant-in-rem shall be, and the same hereby is, forfeited to the

plaintiff United States of America.

               2.      The United States Marshals Service (or its designee) shall dispose of the

Defendant-in-rem, according to law.


Dated: New York, New York
              -XO\ 2021
       _____________,



                                              SO ORDERED:




                                              THE HONORABLE VA
                                                             VALERIE
                                                               ALERIE E.
                                                                      E CAPRONI
                                              UNITED STATES DISTRICT JUDGE




                                                 4
